Case: 2:18-cv-00736-MHW-EPD Doc #: 142 Filed: 11/05/20 Page: 1 of 7 PAGEID #: 2626




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


                                                         )
    STEVE SNYDER-HILL, et al.,                           )
                                                         )
                    Plaintiffs,                          )     Case No. 2:18-cv-00736
                                                         )
    v.                                                   )     Judge Michael H. Watson
                                                         )
    THE OHIO STATE UNIVERSITY,                           )     Chief Magistrate Judge Elizabeth P.
                                                         )     Deavers
                    Defendant.                           )
                                                         )

                    PLAINTIFFS’ MOTION REQUESTING PERMISSION
                              TO SUBMIT RESPONSE TO
                     DEFENDANT’S OCTOBER 26, 2020 SUBMISSION

         In the guise of responding to Plaintiffs’ single-paragraph notice of Dutchuk v. Yesner, No.

 3:19-CV-0136-HRH, 2020 WL 5752848 (D. Alaska Sept. 25, 2020), on October 26, 2020, OSU

 submitted a supplementary brief with extensive legal discussion and citations to six additional

 cases. This violated Local Rule 7.2(a), as the Court has previously made clear. Nokes v. Miami

 Univ., No. 1:17-CV-482, 2017 WL 3674910, at *7 (S.D. Ohio Aug. 25, 2017) (Barrett, J.)

 (admonishing defendants for submitting “three pages of additional briefing” in response to

 plaintiff’s short notice of supplemental authority).

         None of the additional cases OSU cites supports OSU’s argument and none was

 appropriate for submission in response to Plaintiffs’ notice of Dutchuk. Because OSU’s response

 to Plaintiffs’ short citation of supplementary authority was, in fact, a legal brief citing six

 (inapplicable) cases, in the interest of fairness and to correct OSU’s misleading discussion of

 these cases, Plaintiffs ask the Court for permission to submit the following short response to
Case: 2:18-cv-00736-MHW-EPD Doc #: 142 Filed: 11/05/20 Page: 2 of 7 PAGEID #: 2627




 OSU’s October 26 submission. Plaintiffs emailed Defendant as to its position, and, as of the

 filing of this motion, Defendant had not provided its position.



 Dated: Columbus, OH                           Respectfully submitted,
        November 5, 2020
                                               By:    /s/ Scott Smith, with email permission to
                                                           Debra L. Greenberger

                                               SCOTT ELLIOTT SMITH, LPA
                                               Scott E. Smith (0003749)
                                               Michael L. Dillard, Jr. (0083907)
                                               5003 Horizons Drive, Suite 100
                                               Columbus, Ohio 43220
                                               Phone: (614) 846-1700
                                               Fax: (614) 486-4987
                                               E-Mail:ses@sestraillaw.com
                                               E-Mail: mld@sestriallaw.com

                                               Ilann M. Maazel (admitted pro hac vice)
                                               Debra L. Greenberger (admitted pro hac vice)
                                               Marissa Benavides (admitted pro hac vice)
                                               EMERY CELLI BRINCKERHOFF ABADY
                                               WARD & MAAZEL LLP
                                               600 Fifth Avenue, 10th Floor
                                               New York, New York 10020
                                               Phone: (212) 763-5000
                                               Fax: (212) 763-5001
                                               E-Mail: imaazel@ecbawm.com
                                               E-Mail: dgreenberger@ecbawm.com
                                               E-Mail: mbenavides@ecbawm.com

                                               Adele P. Kimmel (admitted pro hac vice)
                                               Alexandra Brodsky (admitted pro hac vice)
                                               PUBLIC JUSTICE, P.C.
                                               1620 L Street, NW, Suite
                                               630 Washington, DC 20036
                                               Phone: (202) 797-8600
                                               Fax: (202) 232-7203
                                               E-mail: akimmel@publicjustice.net

                                               Attorneys for Plaintiffs
Case: 2:18-cv-00736-MHW-EPD Doc #: 142 Filed: 11/05/20 Page: 3 of 7 PAGEID #: 2628




             RESPONSE TO DEFENDANT’S OCTOBER 26, 2020 SUBMISSION

        OSU concedes that Dutchuck found similar “heightened risk”/“pre-harassment” Title IX

 claims to be timely. Dkt. 140 at 1. All Plaintiffs assert these Title IX claims. Dutchuck is

 squarely on point. No. 3:19-cv-0136-HRH, 2020 WL 5752848 (D. Alaska Sept. 25, 2020).

        To avoid Dutchuk, OSU cites cases far afield. Poloceno v. Dallas Indep. Sch. Dist., an

 unpublished opinion, did not abrogate the Baylor line of cases, as OSU claims. No. 20-10098,

 2020 WL 5494511 (5th Cir. Sept. 10, 2020). Poloceno does not concern sexual assault at all. It

 held that Title IX does not cover allegations of disparate impact and dismissed plaintiff’s claim

 that punishing students with certain exercises disproportionately impacted girls given their

 physiology. Id. at *2-3. The Fifth Circuit then rejected Ms. Poloceno’s attempt to “repackage[]”

 her disparate-impact claim as a heightened risk claim, because that theory applies only to

 discrimination such as “sexual assault” claims. Id. at *3. In dicta, the Fifth Circuit described

 heightened risk claims stemming from student-on-student sexual assaults (many assault-based

 claims, including Baylor, stem from student-on-students assaults). It did not exclude employee-

 on-student sexual assault cases as a species of heightened risk claims. Id. In any event,

 Plaintiffs do not bring a disparate impact claim; the claims against OSU are, inter alia, based on

 its intentional indifference to the risk of Plaintiffs being assaulted by Dr. Strauss.

        The remaining cases OSU cites are similarly inapposite. Not one rejects or even

 considers the argument Dutchuk found persuasive, i.e., that plaintiffs’ Title IX claims do not

 accrue until the plaintiffs “know, or have reason to know . . . that the University had been

 ignoring complaints of sexual harassment.” 2020 WL 5752848 at *5. In some of these cases, the

 plaintiff alleged no facts supporting delayed accrual and did not even argue delayed accrual;
Case: 2:18-cv-00736-MHW-EPD Doc #: 142 Filed: 11/05/20 Page: 4 of 7 PAGEID #: 2629




 others further support Plaintiffs’ position as to the relevant legal standard and/or are not

 supplemental authority as the relevant decision pre-dated OSU’s motion.

       Ikedilo v. Statter, No. 19-CV-9967 (RA), 2020 WL 5849049, at *7 (S.D.N.Y. Sept. 30,
        2020): Plaintiff made no argument that claim accrued within the statute of limitations.

       Washington v. Univ. of Maryland, E. Shore, No. CV RDB-19-2788, 2020 WL 5747199,
        at *1, *5 (D. Md. Sept. 24, 2020): Question was whether two- or three-year limitations
        period applied; plaintiff conceded that two-year limitations period would preclude claims.

       Choi v. Reed Inst., 822 F. App’x 572, 576 (9th Cir. 2020): Claim untimely where plaintiff
        had not pleaded facts supporting liability (i.e. did not allege abusing professor had abused
        other students or defendant college “turned a blind eye” to the professor’s abuse), did not
        allege delayed accrual, and did not allege college made any misrepresentations to
        students.

       Doe v. Colorado Cmty. Coll. Sys., No. 18-CV-1068-WJM-NRN, 2020 WL 5320810, at
        *1 (D. Colo. Sept. 4, 2020): The court adhered without explanation to its July 10, 2019
        decision. The July 10 decision (i) pre-dated OSU’s motion to dismiss and is on PACER,
        Dkt. 58 at 8-0, and (ii) is irrelevant, as it concerned whether a Title IX claim based on the
        school’s discipline of plaintiff only accrued after criminal proceedings terminated in
        plaintiff’s favor.

       Mazza v. Tarleton State Univ.-Waco, No. 619CV00373ADAJCM, 2020 WL 5997049, at
        **3-4 (W.D. Tex. Aug. 20, 2020): Mazza supports Plaintiffs’ argument that Title IX
        claims do not accrue until a plaintiff “becomes aware that he has suffered an injury.” Id.
        at *3 (internal quotations omitted). Mazza held that the plaintiff knew he was expelled at
        the time of the expulsion, and the appeal of the expulsion decision did not delay the
        accrual of plaintiff’s claims.

       Burke v. Basil, No. SACV20635JVSJDEX, 2020 WL 4435138, at *5 (C.D. Cal. July 23,
        2020): Burke supports plaintiffs’ argument that the discovery rule “delays accrual until
        the plaintiff has, or should have, inquiry notice of the cause of action” (though Burke
        relied on state law for that holding). The plaintiff in Burke was accused (allegedly
        falsely) of sexual abuse, and the court held that because plaintiffs knew of each
        defendant’s role in the abuse investigation at the time, there was no basis for delayed
        accrual or equitable tolling.
Case: 2:18-cv-00736-MHW-EPD Doc #: 142 Filed: 11/05/20 Page: 5 of 7 PAGEID #: 2630




                                           Respectfully submitted,


                                     By:      /s/ Scott Smith, with email permission to
                                                   Debra L. Greenberger

                                              SCOTT ELLIOTT SMITH, LPA
                                              Scott E. Smith (0003749)
                                              Michael L. Dillard, Jr. (0083907)
                                              5003 Horizons Drive, Suite 100
                                              Columbus, Ohio 43220
                                              Phone: (614) 846-1700
                                              Fax: (614) 486-4987
                                              E-Mail:ses@sestraillaw.com
                                              E-Mail: mld@sestriallaw.com

                                           Ilann M. Maazel (admitted pro hac vice)
                                           Debra L. Greenberger (admitted pro hac vice)
                                           Marissa Benavides (admitted pro hac vice)
                                           EMERY CELLI BRINCKERHOFF ABADY
                                           WARD & MAAZEL LLP
                                           600 Fifth Avenue, 10th Floor
                                           New York, New York 10020
                                           Phone: (212) 763-5000
                                           Fax: (212) 763-5001
                                           E-Mail: imaazel@ecbawm.com
                                           E-Mail: dgreenberger@ecbawm.com
                                           E-Mail: mbenavides@ecbawm.com

                                           Adele P. Kimmel (admitted pro hac vice)
                                           Alexandra Brodsky (admitted pro hac vice)
                                           PUBLIC JUSTICE, P.C.
                                           1620 L Street, NW, Suite
                                           630 Washington, DC 20036
                                           Phone: (202) 797-8600
                                           Fax: (202) 232-7203
                                           E-mail: akimmel@publicjustice.net

                                           Attorneys for Plaintiffs
Case: 2:18-cv-00736-MHW-EPD Doc #: 142 Filed: 11/05/20 Page: 6 of 7 PAGEID #: 2631




                                 CERTIFICATE OF SERVICE

        It is hereby certified that a true and correct copy of the foregoing document was filed and

 served, via the Court’s CM/ECF system on November 5, 2020, on all counsel of record.


                                              By: /s/ Debra L. Greenberger
                                                      Attorney for Plaintiffs
Case: 2:18-cv-00736-MHW-EPD Doc #: 142 Filed: 11/05/20 Page: 7 of 7 PAGEID #: 2632




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                           EASTERN (COLUMBUS) DIVISION

                                                   )
   STEVE SNYDER-HILL, et al.,                      )
                                                   )
                  Plaintiffs,                      )      Case No. 2:18-cv-00736
                                                   )
   v.                                              )      Judge Michael H. Watson
                                                   )
   THE OHIO STATE UNIVERSITY,                      )      Chief Magistrate Judge Elizabeth P.
                                                   )      Deavers
                  Defendant.                       )
                                                   )


   [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION TO FILE RESPONSE

        Upon review of Plaintiffs’ Motion to file response to OSU’s October 26, 2020

 submission, and for good cause shown, IT IS HEREBY ORDERED THAT:

        Plaintiffs’ Motion to file response is GRANTED.



 IT IS SO ORDERED.

 Dated: ________________                    _____________________________________
                                            Michael W. Watson
                                            UNITED STATES JUDGE
